Citation Nr: 0434146	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  02-03 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an earlier effective date prior to 
February 28, 1997 for a grant of entitlement to a total 
disability evaluation due to individual unemployability 
(TDIU).

2.  Entitlement to an earlier effective date prior to July 
30, 1993 for a grant of service connection for major 
depression.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from November 1986 to 
November 1989.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 1999 from the San Juan, 
Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted a total disability 
evaluation due to individual unemployability (TDIU) claim, 
and assigned an effective date of entitlement to February 27, 
1997.  This case also comes before the Board from a  
September 2000 rating decision that denied an effective date 
prior to July 30, 1993 for grant of service connection for 
major depressive disorder.

The Board notes that the veteran had appealed several issues 
from an April 1994 rating including entitlement to increased 
evaluations for service connected headaches, cervical spine 
disorder and hemorrhoids and a January 1995 rating decision 
that denied an increased evaluation for sinusitis.  He 
withdrew these issues on appeal in a signed statement dated 
in February 1997 and they are no longer before the Board.  


FINDINGS OF FACT

1.  Service connection for a nervous disorder was denied by 
the RO in a June 1992 rating decision.  The veteran was 
notified of procedural and appellate rights on June 25, 1992; 
however, he did file a notice of disagreement within one year 
of this decision.

2.  The veteran filed to reopen a claim for service 
connection for major depression on July 30, 1993.

3.  In April 1994 the RO determined that no new and material 
evidence had been submitted a claim for entitlement to 
service connection for a neuropsychiatric condition and sent 
notice of this denial in April 1994.  The veteran appealed 
this decision.

4.  While the appeal of the April 1994 decision was pending, 
the RO in a rating decision of February 1997, granted service 
connection for major depression evaluated at 50 percent 
disabling effective July 30, 1993, the date of receipt of the 
claim.

5.  VA medical records dated October 10, 1992, within one 
year prior to the July 1993 claim, show treatment for 
symptoms of major depression.  

6.  The veteran filed a formal claim for TDIU on February 28, 
1997.  

7.  An October 21, 1996 VA examination that showed a history 
of multiple psychiatric hospitalizations and a history of the 
veteran having not worked since his military service is the 
earliest factually ascertainable evidence of TDIU within one 
year or his February 1997 claim.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of October 10, 1992 
for entitlement to service connection for major depression 
have been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 
5110 (West 2002); 38 C.F.R. §§ 3.400, 3.155, 3.157 (2004).

2.  The criteria for an effective date of October 21, 1996 
for entitlement to TDIU have been met.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, and 5110 (West 2002); 38 C.F.R. §§ 3.400, 
3.155, 3.157 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the agency of original jurisdiction did 
not provide the veteran notice of the passage of the VCAA or 
the duty to notify him regarding his claims prior to the 
agency decisions in April 1999 and September 2000.  However, 
upon review, the Board finds that the lack of such a pre-
agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

The RO notified the veteran of the evidence and information 
necessary to substantiate his claims in a December 2001 
letter, February 2002 letter, September 2000 statement of the 
case, February 2002 statement of the case (SOC) and March 
2002 supplemental statement of the case (SSOC).  The VA fully 
notified the veteran of what is required to substantiate such 
claims in these documents.  In addition, the SOCs and SSOCs 
provided the veteran with a summary of the evidence, the 
applicable law and regulations and a discussion of the facts 
of the case.  Both the December 2001 letter and February 2002 
letter specifically notified the veteran that VA would obtain 
all relevant evidence, to include medical records, employment 
records or any records in the custody of a federal department 
or agency, so long as the veteran provided sufficient 
information about these records to allow VA to request them.  
He was advised about the information needed from him in order 
to obtain any pertinent records, to include the names and 
addresses of the person, agency or company that had such 
records, as well as the nature of such records and the 
timeframe such records covered.  He was advised that if there 
were records from  private physician regarding treatment, he 
could provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letter in March 2004, 
his claim was readjudicated based upon all the evidence of 
record in May 2004.  There is no indication that the 
disposition of his claim would not have been different had he 
received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Service medical records, Social Security records, 
private and VA medical records, referred to by the veteran, 
were obtained and associated with the claims folder.  There 
is no indication of any relevant records that the RO failed 
to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In pertinent part, VA examinations were conducted in 
January and February 1993and a report of this examination is 
in the claims file.  This examination answered the questions 
regarding these particular issues sufficiently.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Effective Date

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.   38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2004).  However, in cases involving a 
claim for an increased evaluation, the effective date may be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date, otherwise, the date 
of receipt of the claim. See 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); See Quarles v. Derwinski, 3 Vet. App. 
129, 134-135 (1992). When considering the appropriate 
effective date for an increased rating, VA must consider the 
evidence of disability during the period one year prior to 
the application. See Hazan v. Gober, 10 Vet. App. 511 (1997).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2004).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p) (2004).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2004).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by VA or uniformed services will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.  However, the provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157 (2004).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, the claim will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155 (2004).  A specific claim in the form prescribed by 
the Secretary must be filed in order for benefits to be paid 
to any individual under the laws administered by VA.  38 
U.S.C.A. § 5101(a).

A report of examination or hospitalization, which meets the 
requirements of this section, will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability, which may establish entitlement.  Acceptance 
of a report of examination or treatment as a claim for 
increase or to reopen is subject to the requirements of Sec. 
3.114 with respect to action on VA initiative or at the 
request of the claimant and the payment of retroactive 
benefits from the date of the report or for a period of 1 
year prior to the date of receipt of the report.

III.  Psychiatric Disorder

The veteran filed a claim for entitlement to service 
connection for a "NP condition" as secondary to a service 
connected back condition in August 1991.  The RO denied 
entitlement to service connection for a nervous disorder both 
on a direct basis and as secondary to a service connected 
cervical spine condition in a June 1992 rating decision.  The 
RO notified the veteran of this decision and of his 
procedural and appellate rights in a letter dated June 25, 
1992.  He did not appeal the decision.  The June 1992 
decision denying service connection is a final decision, thus 
the Board may not consider the date of the original claim for 
effective date purposes in this matter addressing entitlement 
to service connection.  

On July 30, 1993, the veteran filed a claim for entitlement 
to service connection for a nervous condition.  There are no 
other written communications from the veteran or his 
representative between the June 1992 rating and the July 30, 
1993 claim, that could be reasonably construed as a claim for 
entitlement to service connection for a nervous condition.  
Therefore, the Board finds that July 30, 1993 is the date of 
receipt of the veteran's formal claim requesting to reopen a 
previously denied claim for entitlement to service connection 
for a psychiatric disorder.  In April 1994, the RO denied 
reopening the claim and the veteran appealed.  While the 
appeal was pending, the RO granted service connection for 
major depression with psychotic features as secondary to 
cluster headaches in a February 1997 rating and assigned a 50 
percent rating effective July 30, 1993, the date of his 
reopened claim.  

There are records of VA medical treatment for psychiatric 
complaints between June 25, 1992 and July 30, 1993, as well 
as records of treatment for psychiatric problems that predate 
the unappealed June 1992 rating decision, including records 
of VA treatment for depression dating back to October 1991.  
Only those records dated within one year of the veteran's 
July 1993 claim can be considered for effective date 
purposes.  See 38 C.F.R. § 3.157.  The Board notes there are 
VA medical records dated July 25, 1992 and July 28, 1992 
which show complaints of compulsions to clean and excessive 
cleaning of his house, feelings of anxiety, depression, 
insomnia, anorexia and irritability with diagnoses of major 
depression, atypical depression and OCD by history.  Social 
Security records include additional records of treatment and 
testing for psychiatric problems in July 1992, including an 
assessment of bipolar disorder made on Social Security 
examination dated on July 27, 1992.  Unfortunately, these 
July 1992 treatment records predate the July 30, 1993 formal 
claim by more than one year.  

VA Treatment records from October 10, 1992 revealed the 
veteran was seen with complaints of depressed symptoms.  He 
had a history of bipolar disorder.  He reported a diagnosis 
of schizotoform disorder.  He stated that he was restless, 
with insomnia and hearing voices, loss of appetite and 
feeling depressed.  The assessment was of bipolar disorder, 
depressed type.  An October 14, 1992 record noted complaints 
of insomnia, irritability and sadness.  The diagnostic 
impression was bipolar disorder, depressed.  Records from 
January 1993 revealed continued psychiatric treatment for 
complaints of being anxious and hearing voices with a 
diagnosis of bipolar disorder and antisocial personality 
traits given.  

The earliest record within one year of July 30, 1993 is the 
record dated October 10, 1992.  This record clearly reflects 
the veteran to be presenting for treatment for symptoms of 
major depression, although the diagnosis was for bipolar 
disorder, depressed type.  This reports relates to treatment 
of a disability for which service connection was previously 
finally denied and reopened claim was received within a year 
of the October 1992 treatment record.  Accordingly, the 
October 10, 1992 VA treatment was an informal claim which was 
received within 1 year of the veteran's formal claim.  Thus, 
in this case the proper effective date for the veteran's 
reopened claim for service connection for a psychiatric 
disorder is the date of receipt of the informal claim, 
October 10, 1992.

In view of the foregoing, the Board finds that the effective 
date for entitlement to service connection for major 
depression is October 10, 1992, based on the medical evidence 
that predated the veteran's July 2003 formal claim.

Effective Date of TDIU claim

As noted above, the current effective date for entitlement to 
TDIU is February 28, 1997.  The evidence of record reveals 
that the veteran did not file a formal claim for TDIU until 
that date.  There is no other communication submitted by the 
veteran before this date  that can be reasonably construed as 
a total disability claim based on unemployability.  The 
veteran did submit a statement in a May 1990 substantive 
appeal stating that his service connected headaches greatly 
reduced his employability and his ability to keep a job once 
employed; however this does not appear to be a claim stating 
that he was fully unemployable.  

Although there is an August 1992 Social Security 
determination that ascertained the veteran to have been 
disabled from gainful employment as early as June 1991 and VA 
medical evidence showing that the veteran was unemployable as 
early as June 1991, when he was hospitalized for the first of 
multiple times for psychiatric problems, the Board notes that 
the medical evidence must be within a year of his formal 
claim.  

Thus the earliest medical evidence that could be considered 
must be dated from within one year of February 28, 1997.  

Among the evidence that predates February 28, 1997 is an 
October 21, 1996 VA examination that noted a history of 
multiple psychiatric hospitalizations and a history of having 
not worked since his military service.  He was noted to have 
been placed on TRDL in November 1989.  The examiner diagnosed 
major depression with psychotic features after examining the 
veteran and reviewing the records.  The examiner linked this 
condition to service.  This VA examination is the only VA 
record dated within one year of the February 28, 1997 claim 
that addresses the effect of a service-connected disorder on 
the veteran's employment.  This is the earliest factually 
ascertainable evidence that the veteran was unemployable due 
to service connected disabilities within one year of his 
February 1997 claim.  See 38 C.F.R. § 3.400(o)(2). 

In view of the foregoing, the Board finds that an effective 
date of October 21, 1996, but no earlier is warranted for 
TDIU.


ORDER

Entitlement to an effective date of October 10, 1992 for 
entitlement to service connection for major depression is 
granted.

Entitlement to an effective date of October 21, 1996 for 
entitlement to TDIU is granted.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



